             Case 1:20-cv-05899-ALC Document 1 Filed 07/29/20 Page 1 of 11



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                               x

 TITO ALBERTO PAVON and RODNEY
 CASTILLO, on behalf of themselves and other
 similarly situated individuals,
                                                                       Civ. Action No.
                        Plaintiffs,

                        v.

JANON ELECTRIC CORP., MICHAEL’S ELECTRICAL
CONTRACTING INC., MICHAEL POSAS,
and IRENE POSAS,

                        Defendants.
                                                              x


       Plaintiffs Tito Alberto Pavon and Rodney Castillo (“Plaintiffs”), by their attorneys Giskan

Solotaroff & Anderson LLP, and on behalf of themselves and other similarly situated current and

former employees of Janon Electric Corp. (“Janon”), Michael’s Electrical Contracting Inc.

(“Michael’s”), Michael Posas, and Irene Posas allege as follows:

                                      NATURE OF THE ACTION

        1.       Plaintiffs allege on behalf of themselves, and other similarly situated, current and

 former non-supervisory employees who worked at Janon and Michael’s and who elect to opt into

 this action pursuant to the Fair Labor Standards Act (FLSA), 29 U.S.C. § 216 (b), that they are:

 (i) entitled to unpaid overtime wages from Janon and Michael’s for their work, and (ii) liquidated

 damages pursuant to the FLSA, 29 U.S.C. § 201 et seq.

        2.       Plaintiffs also allege that they, along with a class of current and former Janon

 and Michael’s non-supervisory employees, are entitled to unpaid overtime wages from Janon

 and Michael’s for their work and unpaid back “spread of hour wages from Janon and Michael’s



                                                   1
             Case 1:20-cv-05899-ALC Document 1 Filed 07/29/20 Page 2 of 11




for those days in which they worked in excess of ten (10) hours and liquidated damages under

New York State Labor Law.

                                  JURISDICTION AND VENUE

        3.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337

 and supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C. § 1367. In

 addition, the Court has jurisdiction over Plaintiffs’ claims under the FLSA pursuant to 29 U.S.C.

 § 216 (b).

        4.       Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §

 1391 (b)(1) as a substantial part of the events or omissions giving rise to the claim occurred

 in this district insofar as Plaintiffs and members of the Class worked in this district for

 Defendants.

        5.       This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

 §§ 2201 and 2202.

                                              PARTIES

        6.      Plaintiffs Pavon and Castillo are adult individuals who reside in Flushing, New

York.

        7.      Defendant Janon Electric Corp. is a New York corporation with its principal place

of business in East Elmhurst, New York.

        8.      Defendant Michael’s Electrical Contracting Inc. is a New York Corporation with its

principal place of business in East Elmhurst, New York.

        9.       Defendant Michael Posas, on information and belief, is, and has been at all

 relevant times, the owner and chief executive of Janon and Michael’s. As set forth below,

 Defendant Michael Posas is an employer within the meaning of the FLSA and the New York

 Labor Law.

                                                   2
         Case 1:20-cv-05899-ALC Document 1 Filed 07/29/20 Page 3 of 11



       10.     Defendant Irene Posas, on information and belief, is, and has been all relevant

times, a manager at Janon and Michael’s and responsible for payroll and human resources

functions.

                                             FACTS

       11.     Defendant Michael Posas and his late father, George Posas, have operated an

electrical contracting business through several corporate entities for many years. During the

relevant period, those entities were Michael’s and more recently Janon. Both Michael’s and

Janon performed work and employed Plaintiffs and other employees throughout New York City

but most frequently in Manhattan.

       12.     Plaintiff Pavon was employed as an electrician for Janon and Michael’s, and

their predecessors, from July 2004 to February 2020. Plaintiff Castillo was employed as an

electrician for Michael’s and its predecessor from September 2008 to 2010 and then again

from 2012 until July 2018. As electricians, Plaintiffs were not subject to an exemption from

the federal and New York laws requiring employers to pay employees time and a half wages

for all hours that exceeded 40 hours in a week

       13.     Throughout his employment with Defendants, Plaintiff Pavon would often

work as many as 18 hours a day and 75 to 80 hours a week. Plaintiff Castillo would often work

six days a week and as many as 50 hours per week.

       14.     Defendants would generally pay Plaintiffs for a single pay period with a

combination of checks and cash. The total amount would not, however, include time and a half

wages for the hours they worked that exceeded 40 hours per week.

       15.     Plaintiffs would frequently work in excess of 10 hours per day without

receiving the premium pay required by the New York State Labor Law.

       16.     Similarly, other electricians employed by Defendants told Plaintiffs that they

                                                 3
          Case 1:20-cv-05899-ALC Document 1 Filed 07/29/20 Page 4 of 11



consistently worked in excess of 40 hours weekly and were not paid time and a half wages for

their overtime hours.

       17.     Defendant Michael Posas determined the hours that Plaintiffs and the Class

worked and their rates of pay by assigning them to worksites, often six or seven days a week,

and setting the work hours for the assignments.

       18.     Defendant Irene Posas was responsible for handling payroll and therefore was

directly involved in setting the pay rates for Plaintiffs and the Class.

       19.     Defendants willfully failed to pay Plaintiffs and other electricians overtime

wages for their services and labor in violation of the FLSA and willfully failed to pay Plaintiffs.

                           COLLECTIVE ACTION ALLEGATIONS

       20.     On information and belief, the source of which is Plaintiffs’ experience working

for Defendants and their communications with other electricians employed by Defendants,

Defendants did not pay overtime wages to any of their electricians who worked in excess of 40

hours per week during the class period.

       21.     Pursuant to 29 U.S.C. § 207, Plaintiffs seek to prosecute their FLSA claims as a

collective action on behalf of all persons who are or were employed at by Defendants as

electricians and who have not been paid overtime wages at a rate not less than one and one-half

times the regular rate of pay for hours worked in excess of forty per workweek in violation of the

FLSA (the "Collective Action Members") at any time since July 28, 2017 to the entry of

judgment in this case (the "Collective Action Period").

       22.     This collective action class is so numerous that joinder of all members is

impracticable. Although the precise number of such persons is unknown, and the facts on which

the calculation of that number are presently within the sole control of Defendants, upon

information and belief, there about 50 to 60 Collective Action Members during the Collective


                                                  4
          Case 1:20-cv-05899-ALC Document 1 Filed 07/29/20 Page 5 of 11



Action Period, most of whom would not be likely to file individual suits because they lack

adequate financial resources, access to attorneys or knowledge of their claims.

       23.     Plaintiffs will fairly and adequately protect the interests of the Collective Action

Members and have retained counsel that is experienced and competent in the fields of

employment law and class action litigation. Plaintiffs have no interest that is contrary to or in

conflict with those members of this collective action.

       24.     A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy, since joinder of all members is impracticable. Furthermore,

inasmuch as the damages suffered by individual Collective Action Members may be relatively

small, the expense and burden of individual litigation make it virtually impossible for the

members of the collective action to individually seek redress for the wrongs done to them. There

will be no difficulty in the management of this action as a collective action.

       25.     Questions of law and fact common to the members of the collective action

predominate over questions that may affect only individual members because Defendant has

acted on grounds generally applicable to all members. Among the common questions of law and

fact common to Plaintiffs and other Collective Action Members are:

                A.     Whether Defendants employed the Collective Action Members

                within the meaning of the FLSA;

                B.     Whether Defendants failed to pay the Collective Action Members

                overtime compensation for hours worked in excess of forty hours per

                workweek, in violation of the FLSA and the regulations promulgated

                thereunder;

                C.     Whether Defendants’ violations of the FLSA are willful as that term

                is used within the context of the FLSA;


                                                  5
          Case 1:20-cv-05899-ALC Document 1 Filed 07/29/20 Page 6 of 11



                D.     Whether Defendants are liable for all damages claimed hereunder,

                including but not limited to compensatory, liquidated and statutory damages,

                interest, costs and disbursements and attorneys' fees;

                E.     What proof of hours worked is sufficient where the employer fails in its

                duty to maintain time records;

                F.     Whether Defendants failed to post or keep posted a notice explaining the

                minimum wages and overtime pay rights provided by the FLSA in any area

                where Plaintiffs were employed, in violation of C.F.R. § 516.4; and

                G.     Whether Defendants should be enjoined from violations of the FLSA in

                the future.

       26.     Plaintiffs know of no difficulty that will be encountered in the management of this

litigation that would preclude its maintenance as a collective action.


                              CLASS ACTION ALLEGATIONS

       27.     Plaintiffs sue on their own behalf and on behalf of a class of persons under

Rules 23(a), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure.

       28.     On information and belief, the source of which is Plaintiffs’ experience

working for Defendants and their communications with other electricians employed by

Defendants, Defendants did not pay overtime wages to many of their electricians who

worked in excess of 40 hours per week during some or all of the class period.

       29.     Plaintiffs bring New York Labor Law claims on behalf of all persons who are or

were employed by Defendants as electricians in the State of New York and who have not been

paid overtime wages at a rate not less than one and one-half times the regular rate of pay in

violation of the New York Labor Law (the "Class") at any time since July 28, 2014, to the entry

of judgment in this case (the "Class Period").
                                                 6
           Case 1:20-cv-05899-ALC Document 1 Filed 07/29/20 Page 7 of 11



        30.     The persons in the Class identified above are so numerous that joinder of all

 members is impracticable. Although the precise number of such persons is unknown, and the

 facts on which the calculation of that number are presently within the sole control of Janon,

 upon information and belief, there are at least 40 members of the Class during the Class Period.

        31.     The claims of Plaintiffs are typical of the claims of the Class, and a class action

 is superior to other available methods for the fair and efficient adjudication of the controversy –

 particularly in the context of wage and hour litigation where individual plaintiffs lack the

 financial resources to vigorously prosecute a lawsuit in federal court against corporate

 defendants.

         32.    Defendants have acted or refused to act on grounds generally applicable to the

 Class, thereby making appropriate final injunctive relief or corresponding declaratory relief

 with respect to the Class as a whole.


        33.     Plaintiffs are committed to pursuing this action and has retained competent

counsel experienced in employment law and class action litigation.

        34.     Plaintiffs have the same interests in this matter as all other members of the Class

and Plaintiffs have no interest that is contrary to or in conflict with the members of the Class.

        35.     Plaintiffs’ claims are typical of the Class.

        36.     There are questions of law and fact common to the Class which predominate over

any questions solely affecting the individual members of the Class, including but not limited to:

                 A.     Whether Defendants employed the members of the Class within the

                 meaning of the New York Labor Law;

                 B.     What proof of hours worked is sufficient where employers fail in their duty

                 to maintain time records;

                 C.     Whether Defendants failed and/or refused to pay the members of the Class
                                                   7
          Case 1:20-cv-05899-ALC Document 1 Filed 07/29/20 Page 8 of 11



                 premium pay for hours worked in excess of forty hours per workweek within the

                 meaning of the New York Labor Law;

                 D.    Whether Defendants failed to pay the Class premium pay for hours worked

                 in excess of ten hours a day within the meaning of the New York State Labor Law

                 and 12 N.Y.C.R.R. § 142-2.4;

                 E.    Whether Defendants are liable for all damages claimed hereunder,

                 including but not limited to compensatory, liquidated and statutory damages,

                 interests, costs and disbursements and attorneys' fees; and

                 F.    Whether Defendants should be enjoined from such violations of the New

                 York Labor Law in the future.

                                 FIRST CAUSE OF ACTION
                      (FAIR LABOR STANDARDS ACT, 29 U.S.C. § 201 et seq.)


       37.      For this cause of action, “Plaintiffs” refers to the named Plaintiffs and any

other employee of Janon who file individual consents to sue in this action. Plaintiffs allege

and incorporate by reference the allegations contained in the foregoing paragraphs.

       38.      Plaintiffs consent in writing to be a party to this action, pursuant to 29

U.S.C. § 216(b). Plaintiffs’ written consent is attached hereto as Exhibit A and incorporated

by reference.

       39.      At all times relevant to this action, Plaintiffs were employed by Defendants

within the meaning of the FLSA.

       40.      At all times relevant to this action, Plaintiffs were engaged in commerce

and/or Janon was an enterprise engaged in commerce within the meaning of 29 U.S.C. §

206(a) and 207(a).

       41.      Defendants willfully failed to pay Plaintiffs overtime compensation at rates not


                                                   8
          Case 1:20-cv-05899-ALC Document 1 Filed 07/29/20 Page 9 of 11



less than one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a workweek, in violation of the Fair Labor Standards Act, 29 U.S.C. § 207(a)(1).

       42.     Defendants failed to keep appropriate and accurate payroll and time records as

required by federal law.

       43.     Due to Defendants’ FLSA violations, Plaintiffs are entitled to recover from

Defendants, jointly and severally, their unpaid overtime compensation, liquidated damages,

attorneys’ fees and costs of this action pursuant to 29 U.S.C. § 216(b).

                           SECOND CAUSE OF ACTION
                    (NEW YORK LABOR LAW §§ 190 et seq, 650 et seq)

       44.     Plaintiffs allege and incorporate by reference the foregoing allegations.

       45.     At all times relevant to this action, Plaintiffs and the putative class were

employed by Defendants within the meaning of New York Labor Law §§ 2, 190 and 651.

       46.     Defendants willfully violated the rights of Plaintiffs and the putative class by

failing to pay them overtime compensation at rates not less than one and one-half times the

regular rate of pay for each hour worked in excess of forty hours in a workweek in violation of

the New York Minimum Wage Act, New York Labor Law § 650 et seq, and its regulations,

N.Y.C.R.R. § 142-2.2.

       47.     Defendants willfully violated the rights of Plaintiffs and the putative class by

failing to pay them an additional hour of pay for each hour worked in excess of ten in one day, in

violation of the New York Minimum Wage Act and its regulations, N.Y.C.R.R. § 142-2.4.

       48.     Defendants willfully violated the rights of Plaintiffs and the putative class by

failing to pay them wages due and owing for work performed in violation of the New York State

Labor Law.

       49.     Due to Defendants’ New York Labor Law violations, Plaintiffs and the putative

class are entitled to recover from Defendants, jointly and severally, their unpaid overtime
                                                  9
         Case 1:20-cv-05899-ALC Document 1 Filed 07/29/20 Page 10 of 11



compensation, their unpaid “spread of hours” wages, their unpaid wages, attorneys’ fees and

costs pursuant to New York Labor Law §§ 198, 663(1) and the New York State Department of

Labor regulations.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs and the putative class respectfully request that this Court

grant the following relief:

       A.      Certify this case as a class action pursuant to Fed. R. Civ. P. 23(b)(2) and (3);

       B.      Declare Defendants’ conduct complained of herein to be in violation of the

Plaintiffs’ rights under the FLSA, New York State Labor Law and the New York Minimum

Wage Act;

       C.      Award Plaintiffs and the putative class their unpaid overtime compensation

under the FLSA;

       D.      Award Plaintiffs and the putative class their unpaid overtime compensation,

unpaid wages, and unpaid “spread of hour” wages pursuant to the New York State Labor Law,

the New York Minimum Wage Act and the New York State Department of Labor Regulations;

       E.      Award Plaintiffs and the putative class liquidated damages due to

Defendants’ willful failure to pay them overtime compensation pursuant to 29 U.S.C. § 216;

       F.      Award Plaintiffs and the putative class liquidated damages pursuant to New

York Labor Law §198(1-a).

       F.       Award Plaintiffs and the putative Class prejudgment interest;

       G.       Award Plaintiffs and the putative Class attorneys’ fees and the costs of this action;

and

       H.      Such other relief as the Court deems necessary and proper.




                                                 10
         Case 1:20-cv-05899-ALC Document 1 Filed 07/29/20 Page 11 of 11




                       DEMAND FOR TRIAL BY JURY

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demands a trial by jury on all questions of

fact raised by the complaint.



Dated: New York, New York
      July 28, 2020

                                                             Respectfully submitted,

                                                             GISKAN SOLOTAROFF
                                                             & ANDERSON LLP


                                                       By:          /s/
                                                             Jason L. Solotaroff
                                                             Amy Robinson
                                                             90 Broad Street, 10th Floor
                                                             New York NY 10004
                                                             (212) 847-8315
                                                             ATTORNEYS FOR PLAINTIFFS
                                                             AND THE PUTATIVE CLASS




                                                11
